10

14

12

13

14

16

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-NJK Document 92 Filed 1b45/1eitpage 1 ofS REC

 

 

 

 

 

FIVED

 

——— ENTERED ___ SERVED GN
LATONIA SMITH COUNSEL/PARTIES OF RECORD
9748 CANYON LANDING AVE.
LAS VEGAS, NV 89166
725-203-2455 OCT 15 2019
PLAINTIFF IN PROPER PERSON
CLERK US DISTRICT COURT
UNITED STATES DISTRICT COURFy, DISTRICT OF NEVADA purty
DISTRICT OF NEVADA
LATONIA SMITH,
Plaintiff(s),
vs CASE NO. 2:19-CV-00856-GMN-NJK

CAESARS ENTERTAINMENT EXPEDITED HEARING

REQUESTED
CORPORATION, a Delaware corporation;

PHWLYV, LLC d/b/a PLANET HOLLYWOOD
RESORT AND CASINO, a Nevada limited
liability company; SHANNON PIERCE;
ETHAN THOMAS

Defendant(s).

 

 

 

 

MOTION TO EXPEDITE HEARING ON PLAINTIFF’S MOTION TO
REMAND/EXTRADITE ACTION TO STATE COURT
MEMORANDUM OF POINTS AND AUTHORITIES

The Court took issue with Plaintiffs motion being categorized as an “emergency”
because of some robotic rules that allow them to consider whether or not something is
an emergency. The Court stated that they do not see the motion as an emergency,
which is not a surprise (of course they don’t because they are aiding defendants as they
always have been). Nevertheless, Plaintiff files a “regular” motion in addition to the

emergency motion, for the record.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

26

 

 

Case 2:19-cv-00856-GMN-NJK Document 92 Filed 10/15/19 Page 2 of 5

Also, if the Plaintiffs motion was actually read, it would have been clear that the
Plaintiff stated the Court is allowing defendants time to delete and alter
evidence/testimony, which is a fact (and Plaintiff stated Rule 1 allows for speedy
determination except for where stated in rule 81) (emphasis added). The Court’s jump
to attacking the Plaintiff by stating that she can’t produce any evidence of such, only
highlights their own guilt. Despite the previous facts, the point of Plaintiff's motion was
not addressed, which is that the Court has, unjustly, held Plaintiff's case captive for four
months. There is only one issue surrounding the motion to remand and that has to do
with Plaintiffs cause of action concerning CEC/PHWLV\'s ban. It is clear that Plaintiff
brought the cause of action specifically due to state statutes (three in specific). It makes
absolutely no sense that the Court finds time to attack the Plaintiff about evidence and
issue other rulings but cannot remand the action to the proper court. In fact, the only
reasoning for such a drawn-out process is exactly what the Plaintiff stated in motion—
aiding defendants. Patience with this Court is wearing thin.

The following is a refiling:

It is clear that based on the legal standards in this district and the Ninth Circuit
that this action has been improperly placed before this Court by defendants, and that is
not this Court's fault. However, it is even more clear that the court is delaying remanding
this action to aide defendants in their pending actions and prejudice Plaintiff by not
allowing her to move forward with critical discovery in the proper court, and that is this
Court's fault because the Court is now actively attempting to stall discovery and infringe
on Plaintiff's rights to a just and speedy resolution of the case matters, which Plaintiff
strongly believe are meritorious against defendants. The Court's aide of defendants has
actually allowed defendants time to delete and alter evidence, unethically influence
witness testimony, and continually impose and enact blatantly racist bans that should

have no place in our society.

|

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-NJK Document 92 Filed 10/15/19 Page 3 of 5
On May 23, 2019, Plaintiff filed a motion to have this case remanded back to

state court and for defendants to pay all fees associated with the remand on the basis
that defendants improperly removed the case. Defendants cite that they moved for
removal because the Plaintiff pleaded a federal cause of action, which is blatantly false.
In fact, the claim in which defendants reference cite that the claim is specifically being
brought pursuant to three state statutes which provide additional relief for Plaintiff under
the statutes. The mere fact that Plaintiff mentions a federal statute that was also
violated by defendants is not grounds for removal and a simple reading of the Plaintiff's
suit make it clear that the Plaintiff had no intentions of having the case in federal court
or pursuing any federal claims. As this is the only contention regarding whether or not
the case should be before a Federal Court and case law/statutes already support that
this case should be remanded, it is unacceptable that the Court has still chosen to
imprison this suit in the Federal Court system for four months (and intends to imprison it
for even longer).

The first rule of the Federal Rules of Civil Procedure state “these rules govern the!
procedure in ail civil actions and proceedings in the United States district courts, except
as Stated in Rule 81. They should be construed, administered, and employed by the
court and the parties to secure the just, speedy, and inexpensive determination of every
action and proceeding.” The notes of the advisory committee in the 1993 amendment to
add the words “and administered” to the second sentence, recognized the affirmative
duty of the court to exercise the authority conferred by these rules to ensure that civil
litigation is resolved not only fairly, but also without undue cost or delay. In that regards,
this Court has failed to adhere to the very first rule of Federal Civil Procedure by unduly
delaying the remand of this action back to State court in which it was filed. For that
reason, the Plaintiff moves on an emergency basis for this court to look at the single

issue and make the determination for a remand (as it is clear that defendants’

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

2?

28

 

 

Case 2:19-cv-00856-GMN-NJK Document 92 Filed 10/15/19 Page 4 of 5
arguments concerning removal fail according to the Ninth Circuit and this district). The

issue is not so extensive as to require that the court hold captive Plaintiff's lawsuit,

frankly and respectfully. So, Plaintiff appreciates your time and attention to these

important concerns and requests that this judicial body work to eliminate the biases

which pervade it. Wit he Fil Ing a west nexk Ce yet! )
Dated this 14th day of October 2019.

   

LAY VEGAS, NV 89166

 
Case 2:19-cv-00856-GMN-NJK Document 92 Filed 10/15/19 Page 5 of 5

CERTIFICATE OF SERVICE
| certify that | am serving a true and correct copy of the MOTION TO EXPEDITE

HEARING ON PLAINTIFF'S MOTION TO REMAND/EXTRADITE ACTION TO STATE COURT

on the parties set forth below by:

placing an original or true copy thereof in a sealed envelope with the correct
prepaid postage affixed for collection and mailing in the United States Mail, at
Las Vegas, Nevada.

X Certified Mail, Return Receipt Requested of the document(s) listed above to the

person(s) at the address(es) set forth below

10

11

12

13

14

15

16

17

18

19

21

23

24

25

26

27

28

 

 

E-service

Personal delivery through a process server of the document(s) listed above to

the person(s) at the address(es) set forth below

Riley Clayton

HALL JAFFE & CLAYTON, LLP
7425 Peak Drive

Las Vegas, NV 89128
702-316-4111
rclayton@lawhic.com

Alex Fugazzi and Michael Paretti
SNELL AND WILMER

3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169
702-784-5200

afugazzi@swlaw.com
mparetti@swiaw.com

Dated this 14TH day of October 2019

 

 
